On April 23, 1998, the Defendant was sentenced to thirty (30) years in the Montana State Prison for Count I; for Count II: the Defendant was sentenced to the Cascade County Detention Center for six (6) months; and for Count III: the Defendant was sentenced to the Cascade County Detention Center for six (6) months. The sentences are to run concurrently with one another. Credit is given for 357 days already served.
On August 13,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Rochelle Wilson. The state was represented by Brant Light.
Before hearing the application, the defendant was advised that the *69Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 13th day of August, 1998.
DATED this 1st day of September, 1998.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence be amended to thirty (30) years in the Montana State Prison, with no possibility of parole or participation in any supervised release programs for the first fifteen (15) years of the sentence.
The sentence given was clearly inadequate to protect society and to punish this individual for what he has done. The Defendant misrepresented the facts before the Sentence Review Board, and, based on his past history and the matters presented to this Board, the Board believes he is unlikely to be rehabilitated.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeff Langton and Alt. Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank attorney Rochelle Wilson for representing Douglas Boese in this matter.